Appeal by defendant from a judgment of the County Court, Kings County, convicting him of the crimes of burglary in the third degree, etc. Upon consideration of defendant’s brief and his motion to vacate the judgment and for a new trial, we have concluded that, in the absence of the stenographer’s minutes of the trial, it is impossible to determine the issues presented on the appeal. The District Attorney consents to a new trial. Under the circumstances, the motion is granted, the judgment is vacated and a new trial is ordered (cf. People v. Be Mayo, 2 A D 2d 985). Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.